DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 15 and 20 are objected to because of the following informalities requiring appropriate correction:
	In claim 7, lines 1-2 should be amended to recite: “…a cover attached to the  boot, wherein the cover is made of a pliable material.”
In claim 15, lines 1-2 should be amended to recite: “…a cover attached to the  boot, wherein the cover is made of a pliable material.”
In claim 20, lines 1-2 should be amended to recite: “…a cover attached to the  boot, wherein the cover is made of a pliable material.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell (US2010/0069808) (hereinafter “Mitchell ‘808).
With respect to claim 1, Mitchell ‘808 discloses a flexible foot abduction apparatus (foot abduction brace – para [0003]; interpreted as being “flexible” because the device includes an abduction bar that can be bent to hold the shoes in the desired degrees of abduction and dorsiflexion – para [0003]); the apparatus comprising:
A bar (abduction bar 26) comprising a left end (identified in the annotated figure below as the first end) and a right end (identified in the annotated figure below as the second end); the bar (26) having an original shape (inherent characteristic – interpreted as being the shape of bar 26 before it is bent to a desired degree of dorsiflexion and abduction as described in para [0013]);
a left plate (one of the pair of foot plates 12 configured to couple to a left shoe; para [0013] describes the pair of shoes 10 where each shoe 10 has a foot plate 12 molded to it; one for each of the user’s feet) selectively attachable to the left end (one of the foot plates 12 is attached to the left end of bar 26, identified in the annotated figure below as the “first end” for coupling of a shoe 10 for a user’s left foot); 
a right plate (one of the pair of foot plates 12 configured to couple to a right shoe; para [0013] describes the pair of shoes 10 where each shoe 10 has a foot plate 12 molded to it; one for each of the user’s feet) selectively attachable to the right end (one of the foot plates 12 is attached to the right end of bar 26, identified in the annotated figure below as the “second end” for coupling of a shoe 10 for a user’s right foot); 
the bar (26) having a first portion and a second portion (identified in the annotated figure below); and having a middle portion between and above the first portion and second portion (as identified in the annotated figure below);
wherein the middle portion is configured to allow a user of the system to move the left end in both a horizontal plane and a vertical plane relative to the right end (the material of abduction bar 26 allows the bar to be bent to change the degree of abduction or dorsiflexion –para [0013]; abduction requires movement of the foot back and forth medially to laterally which is interpreted as being the horizontal direction and dorsiflexion requires movement of the foot between flexed and pointed positions which is interpreted as being in the vertical direction);
wherein the bar (26) bendable to a second shape when a force is applied by the user (abduction bar 26 is formed of material that allows it to be bent into selected positions by a therapist or physician – para [0013]; it is inherent that force must be applied to bar 26 by the therapist/physician in order to bend it) and reforms to the original shape once the force is removed (abduction bar 26 is formed from an aluminum alloy or other suitable metal or composite material that has properties which allow it to be bent into selected positions and retain “in its memory” the degree to which the bar is bent – para [0013] - thus it is capable of reforming to the original shape retained in its memory).

ANNOTATED FIG 3 of Mitchell (US 2010/0069808)

    PNG
    media_image1.png
    406
    886
    media_image1.png
    Greyscale

With respect to claim 17, Mitchell ‘808 discloses a flexible foot abduction apparatus (foot abduction brace – para [0003]; interpreted as being “flexible” because the device includes an abduction bar that can be bent to hold the shoes in the desired degrees of abduction and dorsiflexion – para [0003]) the apparatus comprising:
an elongated bar (abduction bar 26) comprising a left end (identified in the annotated figure above as the first end) and a right end (identified in the annotated figure above as the second end); the elongated bar (26) having an original shape (inherent characteristic – interpreted as being the shape of bar 26 before it is bent to a desired degree of dorsiflexion and abduction as described in para [0013]);
a left plate (one of the pair of foot plates 12 configured to couple to a left shoe; para [0013] describes the pair of shoes 10 where each shoe 10 has a foot plate 12 molded to it; one for each of the user’s feet) selectively attachable to the left end (one of the foot plates 12 is attached to the left end of bar 26, identified in the annotated figure below as the “first end” for coupling of a shoe 10 for a user’s left foot); 
a right plate (one of the pair of foot plates 12 configured to couple to a right shoe; para [0013] describes the pair of shoes 10 where each shoe 10 has a foot plate 12 molded to it; one for each of the user’s feet) selectively attachable to the right end (one of the foot plates 12 is attached to the right end of bar 26, identified in the annotated figure below as the “second end” for coupling of a shoe 10 for a user’s right foot); 
wherein the elongated bar (26) has a first portion and a second portion (identified in the annotated figure above) and a middle portion disposed both between and above the first portion and second portion (as identified in the annotated figure above);
wherein the middle portion is configured to allow a user of the system to move the left end in both a horizontal plane and a vertical plane relative to the right end (the material of abduction bar 26 allows the bar to be bent to change the degree of abduction or dorsiflexion –para [0013]; abduction requires movement of the foot back and forth medially to laterally which is interpreted as being the horizontal direction and dorsiflexion requires movement of the foot between flexed and pointed positions which is interpreted as being in the vertical direction);
wherein the elongated bar (26) is bendable to a second shape when a force is applied by the user of the flexible foot abduction apparatus (abduction bar 26 is formed of material that allows it to be bent into selected positions by a therapist or physician – para [0013]; it is inherent that force must be applied to bar 26 by the therapist/physician in order to bend it) and reforms to the original shape once the force is removed (abduction bar 26 is formed from an aluminum alloy or other suitable metal or composite material that has properties which allow it to be bent into selected positions and retain “in its memory” the degree to which the bar is bent – para [0013] - thus it is capable of reforming to the original shape retained in its memory).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US2007/0142760) (hereinafter “Mitchell ‘760”) in view of Mitchell (US2010/0069808) (hereinafter “Mitchell ‘808”).
With respect to claim 1, Mitchell ‘760 discloses a foot abduction apparatus (foot and ankle abduction orthosis shown in figure 16) comprising:
a bar (splint assembly 1000 – figures 10; 16) having a left end (left angular adjustment end 1042; figure 10) and a right end (right angular adjustment end 1022; figure 10); the bar further comprising an original shape (shape of element 1000 shown i.e. in figure 16);
a left plate (angular adjustment guide cap 1400; positioned to engage the left side of the splint assembly 1000 shown in figure 16) selectively attachable to the left end (pg 3 para [0067] lines 12-17; shown aligned for engagement in figure 16; interpreted as being “selectively attachable” because element 1400 is not permanently affixed to element 1042 but instead is held in position between elements 1400 and 700 by cooperation of a groove penetrating portion 1402 that fits into one of grooves 712); 
a right plate (angular adjustment guide cap 1400; positioned to engage the right side of the splint assembly 1000 shown in figure 16) selectively attachable to the right end (the angular adjustment mechanism on the right side is assembled in the same manner as the one on the left side which is detailed in figure 14 and described in para [0067] lines 12-17; para [0071]; shown aligned for engagement in figure 16; interpreted as being “selectively attachable” because element 1400 is not permanently affixed to element 1022 but instead is held in position between elements 1400 and 700 by cooperation of a groove penetrating portion 1402 that fits into one of grooves 712); 
the bar (1000) having a first portion and a second portion (left bar 1040 and right bar 1020) and a middle portion (900) located both between and above both of the first portion and second portion (shown positioned between the left and right bars in figure 16; as shown in figure 16, element 900 has an outer surface that extends above the surface of the left and right bars and thus is interpreted as being “above” the bars).
Mitchell ‘760 does not, however, disclose that the foot abduction apparatus is “flexible” or that the middle portion is configured to allow a user to move the left end in both a horizontal plane and a vertical plane relative to the right end; wherein the bar is bendable to a second shape when a force is applied by the user of the system and reforms to the original shape once the force is removed.
Mitchell ‘808 teaches an analogous foot abduction apparatus (foot abduction brace – para [0003]) interpreted as being “flexible” because the device includes an abduction bar that can be bent to hold the shoes in the desired degrees of abduction and dorsiflexion – para [0003]); the apparatus comprising:
A bar (abduction bar 26) comprising a left end (identified in the annotated figure below as the first end) and a right end (identified in the annotated figure below as the second end); the bar (26) having an original shape (inherent characteristic – interpreted as being the shape of bar 26 before it is bent to a desired degree of dorsiflexion and abduction as described in para [0013]);
a left plate (one of the pair of foot plates 12 configured to couple to a left shoe; para [0013] describes the pair of shoes 10 where each shoe 10 has a foot plate 12 molded to it; one for each of the user’s feet) selectively attachable to the left end (one of the foot plates 12 is attached to the left end of bar 26, identified in the annotated figure below as the “first end” for coupling of a shoe 10 for a user’s left foot); 
a right plate (one of the pair of foot plates 12 configured to couple to a right shoe; para [0013] describes the pair of shoes 10 where each shoe 10 has a foot plate 12 molded to it; one for each of the user’s feet) selectively attachable to the right end (one of the foot plates 12 is attached to the right end of bar 26, identified in the annotated figure below as the “second end” for coupling of a shoe 10 for a user’s right foot); 
the bar (26) having a first portion and a second portion (identified in the annotated figure below); and having a middle portion between and above the first portion and second portion (as identified in the annotated figure below);
wherein the middle portion is configured to allow a user of the system to move the left end in both a horizontal plane and a vertical plane relative to the right end (the material of abduction bar 26 allows the bar to be bent to change the degree of abduction or dorsiflexion –para [0013]; abduction requires movement of the foot back and forth medially to laterally which is interpreted as being the horizontal direction and dorsiflexion requires movement of the foot between flexed and pointed positions which is interpreted as being in the vertical direction);
wherein the bar (26) bendable to a second shape when a force is applied by the user (abduction bar 26 is formed of material that allows it to be bent into selected positions by a therapist or physician – para [0013]; it is inherent that force must be applied to bar 26 by the therapist/physician in order to bend it) and reforms to the original shape once the force is removed (abduction bar 26 is formed from an aluminum alloy or other suitable metal or composite material that has properties which allow it to be bent into selected positions and retain “in its memory” the degree to which the bar is bent – para [0013] - thus it is capable of reforming to the original shape retained in its memory).

ANNOTATED FIG 3 of Mitchell (US 2010/0069808)

    PNG
    media_image1.png
    406
    886
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the middle portion of the Mitchell ‘760 device for the middle portion in the Mitchell ‘808 device in order to allow a user to move the left end in both a horizontal plane and a vertical plane relative to the right end; wherein the bar is bendable to a second shape when a force is applied by the user of the system and reforms to the original shape once the force is removed, as in Mitchell ‘808, in order to allow for customization of the degree of abduction and dorsiflexion in the device to meet the specific treatment needs of a given patient. Furthermore, it also would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the abduction bar in the device of Mitchell ‘760 to be flexible like the abduction bar in Mitchell ‘808 so that the abduction bar can be bent to customize and then hold the shoes in the desired degrees of abduction and dorsiflexion (para [0003; 0013]) for individualized treatment.
With respect to claim 2, Mitchell ‘760 in view of Mitchell ‘808 discloses the invention substantially as claimed (see rejection of claim 1) and Mitchell ‘760 also discloses that the device further comprises a left shoe receiving member (quick release member 700 configured to couple to the left angular adjustment end 1042; figure 10; the quick release member 700 is configured to be inserted into the sole attachment receiving groove 606 in the sole 104 of footwear 100 – para [0060]).
With respect to claim 3, Mitchell ‘760 in view of Mitchell ‘808 discloses the invention substantially as claimed (see rejection of claim 2) and Mitchell ‘760 also discloses that the device further comprises a right shoe receiving member (quick release member 700 configured to couple to the right angular adjustment end 1022; figure 10; the quick release member 700 is configured to be inserted into the sole attachment receiving groove 606 in the sole 104 of footwear 100 – para [0060]).
With respect to claim 4, Mitchell ‘760 in view of Mitchell ‘808 discloses the invention substantially as claimed (see rejection of claim 3) and Mitchell ‘760 also discloses that the left plate (cap 1400 on the left side of assembly 1000) is attached to the left shoe receiving member (member 700; element 1400 is attached to element 700 via screws which pass through openings 1410 in element 1400 and openings 710 in element 700 to thereby couple the elements as shown in figure 14); a shoe is attached to the left shoe receiving member (the quick release member 700 is configured to be inserted into the sole attachment receiving groove 606 in the sole 104 of footwear 100 – para [0060]); wherein the shoe comprises a boot (footwear 100 is configured as a boot as shown in figure 1) made of a pliable material (footwear 100 has a sole 104 formed of plastic material such as flexible polymer – para [0054] which is interpreted as being “pliable” because, inherently, “flexible polymer” material is capable of being bent; and an insole 106 formed of molded polyurethane or rubber-like material that is “pliable enough” to permit it to conform to a user’s foot – para [0054]).
With respect to claim 5, Mitchell ‘760 in view of Mitchell ‘808 discloses the invention substantially as claimed (see rejection of claim 4) and Mitchell ‘760 also discloses that the right plate (cap 1400 on the right side of assembly 1000) is attached to the right shoe receiving member (member 700; element 1400 is attached to element 700 via screws which pass through openings 1410 in element 1400 and openings 710 in element 700 to thereby couple the elements as shown in figure 14); and a second shoe is attached to the right shoe receiving member (the quick release member 700 is configured to be inserted into the sole attachment receiving groove 606 in the sole 104 of footwear 100 – para [0060]; each of the right and left sides is configured to have a shoe 100 attached as shown in figure 16 where a first shoe 100 is on the left and a second shoe 100 is on the right).
With respect to claim 6, Mitchell ‘760 in view of Mitchell ‘808 discloses the invention substantially as claimed (see rejection of claim 5) and Mitchell ‘760 also discloses that the left plate (1400) is disposed at a specific angle to the bar to treat the ailment of club foot (element 1400 is an “angular adjustment guide cap” and therefore is interpreted as being positioned at an angle relative to assembly 1000).
With respect to claim 7, Mitchell ‘760 in view of Mitchell ‘808 discloses the invention substantially as claimed (see rejection of claim 6) and Mitchell ‘760 also discloses that the shoe (100) further comprises a cover attached to the boot and is made of a pliable material (footwear 100 has an upper part 102 that is attached to the sole 104 and insole 106 as shown in figure 1, wherein upper part 102 is formed of material such as leather, fabric, vinyl – para [0054] such materials are interpreted as being “pliable” because, inherently, they are capable of being bent and are flexible, not rigid).
With respect to claim 8, Mitchell ‘760 in view of Mitchell ‘808 discloses the invention substantially as claimed (see rejection of claim 6) and Mitchell ‘760 also discloses that the cover (102) comprises a plurality of adjustment straps configured to selectively strap in a foot of a user to the flexible foot abduction apparatus (straps extending from part 102 as best shown in figure 2; buckled as shown in figure 1 which would be the configuration used to “strap in” a foot during use).
With respect to claim 9, Mitchell ‘760 discloses a foot abduction apparatus (foot and ankle abduction orthosis shown in figure 16) comprising:
a bar assembly (splint assembly 1000 – figures 10; 16) comprising a first end (left angular adjustment end 1042; figure 10) and a second end (right angular adjustment end 1022; figure 10); 
a left plate (angular adjustment guide cap 1400; positioned to engage the left side of the splint assembly 1000 shown in figure 16) selectively attachable to the first end (pg 3 para [0067] lines 12-17; shown aligned for engagement in figure 16; interpreted as being “selectively attachable” because element 1400 is not permanently affixed to element 1042 but instead is held in position between elements 1400 and 700 by cooperation of a groove penetrating portion 1402 that fits into one of grooves 712) at a specific angle to treat the ailment of club foot (element 1400 is an “angular adjustment guide cap” and therefore is interpreted as being positioned at an angle relative to assembly 1000); 
a right plate (angular adjustment guide cap 1400; positioned to engage the right side of the splint assembly 1000 shown in figure 16) selectively attachable to the second end (the angular adjustment mechanism on the right side is assembled in the same manner as the one on the left side which is detailed in figure 14 and described in para [0067] lines 12-17; para [0071]; shown aligned for engagement in figure 16; interpreted as being “selectively attachable” because element 1400 is not permanently affixed to element 1022 but instead is held in position between elements 1400 and 700 by cooperation of a groove penetrating portion 1402 that fits into one of grooves 712) at a specific angle to treat the ailment of club foot (element 1400 is an “angular adjustment guide cap” and therefore is interpreted as being positioned at an angle relative to assembly 1000); and
wherein the bar assembly has an original shape (shape of element 1000 shown i.e. in figure 16).
Mitchell ‘760 does not, however, disclose that the apparatus is “flexible” or that it is bendable to a second shape when a force is applied by the user of the apparatus and reforms to the original shape once the force is removed.
Mitchell ‘808 teaches an analogous foot abduction apparatus (foot abduction brace – para [0003]) interpreted as being “flexible” because the device includes an abduction bar that can be bent to hold the shoes in the desired degrees of abduction and dorsiflexion – para [0003]); the apparatus comprising:
A bar (abduction bar 26) comprising a left end (identified in the annotated figure below as the first end) and a right end (identified in the annotated figure below as the second end); the bar (26) having an original shape (inherent characteristic – interpreted as being the shape of bar 26 before it is bent to a desired degree of dorsiflexion and abduction as described in para [0013]);
a left plate (one of the pair of foot plates 12 configured to couple to a left shoe; para [0013] describes the pair of shoes 10 where each shoe 10 has a foot plate 12 molded to it; one for each of the user’s feet) selectively attachable to the left end (one of the foot plates 12 is attached to the left end of bar 26, identified in the annotated figure below as the “first end” for coupling of a shoe 10 for a user’s left foot); 
a right plate (one of the pair of foot plates 12 configured to couple to a right shoe; para [0013] describes the pair of shoes 10 where each shoe 10 has a foot plate 12 molded to it; one for each of the user’s feet) selectively attachable to the right end (one of the foot plates 12 is attached to the right end of bar 26, identified in the annotated figure below as the “second end” for coupling of a shoe 10 for a user’s right foot); 
the bar (26) having a first portion and a second portion (identified in the annotated figure below); and having a middle portion between and above the first portion and second portion (as identified in the annotated figure below);
wherein the middle portion is configured to allow a user of the system to move the left end in both a horizontal plane and a vertical plane relative to the right end (the material of abduction bar 26 allows the bar to be bent to change the degree of abduction or dorsiflexion –para [0013]; abduction requires movement of the foot back and forth medially to laterally which is interpreted as being the horizontal direction and dorsiflexion requires movement of the foot between flexed and pointed positions which is interpreted as being in the vertical direction);
wherein the bar (26) bendable to a second shape when a force is applied by the user (abduction bar 26 is formed of material that allows it to be bent into selected positions by a therapist or physician – para [0013]; it is inherent that force must be applied to bar 26 by the therapist/physician in order to bend it) and reforms to the original shape once the force is removed (abduction bar 26 is formed from an aluminum alloy or other suitable metal or composite material that has properties which allow it to be bent into selected positions and retain “in its memory” the degree to which the bar is bent – para [0013] - thus it is capable of reforming to the original shape retained in its memory).

ANNOTATED FIG 3 of Mitchell (US 2010/0069808)

    PNG
    media_image1.png
    406
    886
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the bar of the Mitchell ‘760 device from a material that is bendable to a second shape when a force is applied by the user of the system and reforms to the original shape once the force is removed, as in Mitchell ‘808, in order to allow for customization of the degree of abduction and dorsiflexion in the device to meet the specific treatment needs of a given patient. Furthermore, it also would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the bar in the device of Mitchell ‘760 to be flexible like the abduction bar in Mitchell ‘808 so that the abduction bar can be bent to customize and then hold the shoes in the desired degrees of abduction and dorsiflexion (para [0003; 0013]) for individualized treatment.
With respect to claim 10, Mitchell ‘760 in view of Mitchell ‘808 discloses the invention substantially as claimed (see rejection of claim 9) and Mitchell ‘760 also discloses the bar assembly (1000) has a first portion and a second portion (left bar 1040 and right bar 1020); 
the bar assembly (1000) having a middle portion (900) disposed both between and above the first portion and second portion (shown positioned between the left and right bars in figure 16; as shown in figure 16, element 900 has an outer surface that extends above the surface of the left and right bars and thus is interpreted as being “above” the bars).
Mitchell ‘760 does not, however, disclose that the middle portion is configured to allow a user of the system to move the first end in both a horizontal plane and a vertical plane relative to the second end.
Mitchell ‘808 teaches an analogous foot abduction apparatus (foot abduction brace – para [0003] wherein the middle portion (identified in the annotated figure above) of the bar (26) is configured to allow a user of the system to move in both a horizontal plane and a vertical plane (the material of abduction bar 26 allows the bar to be bent to change the degree of abduction or dorsiflexion –para [0013]; abduction requires movement of the foot back and forth medially to laterally which is interpreted as being the horizontal direction and dorsiflexion requires movement of the foot between flexed and pointed positions which is interpreted as being in the vertical direction).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the middle portion of the Mitchell ‘760 device for the middle portion in the Mitchell ‘808 device to allow a user of the system to move in both a horizontal plane and a vertical plane, as in Mitchell ‘808, in order to allow for customization of the degree of abduction and dorsiflexion in the device to meet the specific treatment needs of a given patient.
With respect to claim 11, Mitchell ‘760 in view of Mitchell ‘808 discloses the invention substantially as claimed (see rejection of claim 10) and Mitchell ‘760 also discloses that the left plate (cap 1400 on the left side of assembly 1000) is attached to the left shoe receiving member (member 700; element 1400 is attached to element 700 via screws which pass through openings 1410 in element 1400 and openings 710 in element 700 to thereby couple the elements as shown in figure 14).
With respect to claim 12, Mitchell ‘760 in view of Mitchell ‘808 discloses the invention substantially as claimed (see rejection of claim 11) and Mitchell ‘760 also discloses that the right plate (cap 1400 on the right side of assembly 1000) is attached to the right shoe receiving member (member 700; element 1400 is attached to element 700 via screws which pass through openings 1410 in element 1400 and openings 710 in element 700 to thereby couple the elements as shown in figure 14).
With respect to claim 13, Mitchell ‘760 in view of Mitchell ‘808 discloses the invention substantially as claimed (see rejection of claim 12) and Mitchell ‘760 also discloses a shoe comprising a boot (footwear 100 is configured as a boot as shown in figure 1) made of a pliable material (footwear 100 has a sole 104 formed of plastic material such as flexible polymer – para [0054] which is interpreted as being “pliable” because, inherently, “flexible polymer” material is capable of being bent; and an insole 106 formed of molded polyurethane or rubber-like material that is “pliable enough” to permit it to conform to a user’s foot – para [0054]).
With respect to claim 14, Mitchell ‘760 in view of Mitchell ‘808 discloses the invention substantially as claimed (see rejection of claim 13) and Mitchell ‘760 also discloses that the left shoe receiving member (member 700) is attached to the left plate (cap 1400 on the left side of assembly 1000; element 1400 is attached to element 700 via screws which pass through openings 1410 in element 1400 and openings 710 in element 700 to thereby couple the elements as shown in figure 14).
With respect to claim 15, Mitchell ‘760 in view of Mitchell ‘808 discloses the invention substantially as claimed (see rejection of claim 14) and Mitchell ‘760 also discloses that the shoe (100) further comprises a cover made of a pliable material wherein the cover is attached to the boot (footwear 100 has an upper part 102 that is attached to the sole 104 and insole 106 as shown in figure 1, wherein upper part 102 is formed of material such as leather, fabric, vinyl – para [0054] such materials are interpreted as being “pliable” because, inherently, they are capable of being bent and are flexible, not rigid).
With respect to claim 16, Mitchell ‘760 in view of Mitchell ‘808 discloses the invention substantially as claimed (see rejection of claim 15) and Mitchell ‘760 also discloses that the cover (102) comprises a plurality of adjustment straps configured to selectively strap in a foot of a user to the apparatus (straps extending from part 102 as best shown in figure 2; buckled as shown in figure 1 which would be the configuration used to “strap in” a foot during use).
With respect to claim 17, Mitchell ‘760 discloses a foot abduction apparatus (foot and ankle abduction orthosis shown in figure 16) comprising:
an elongated bar (splint assembly 1000 – figures 10; 16) comprising a left end (left angular adjustment end 1042; figure 10) and a right end (right angular adjustment end 1022; figure 10); the elongated bar further comprising an original shape (shape of element 1000 shown i.e. in figure 16);
a left plate (angular adjustment guide cap 1400; positioned to engage the left side of the splint assembly 1000 shown in figure 16) selectively attachable to the left end (pg 3 para [0067] lines 12-17; shown aligned for engagement in figure 16; interpreted as being “selectively attachable” because element 1400 is not permanently affixed to element 1042 but instead is held in position between elements 1400 and 700 by cooperation of a groove penetrating portion 1402 that fits into one of grooves 712); 
a right plate (angular adjustment guide cap 1400; positioned to engage the right side of the splint assembly 1000 shown in figure 16) selectively attachable to the right end (the angular adjustment mechanism on the right side is assembled in the same manner as the one on the left side which is detailed in figure 14 and described in para [0067] lines 12-17; para [0071]; shown aligned for engagement in figure 16; interpreted as being “selectively attachable” because element 1400 is not permanently affixed to element 1022 but instead is held in position between elements 1400 and 700 by cooperation of a groove penetrating portion 1402 that fits into one of grooves 712); 
the elongated bar (1000) having a first portion and a second portion (left bar 1040 and right bar 1020) and a middle portion (900) disposed both between and above the first portion and second portion (shown positioned between the left and right bars in figure 16; as shown in figure 16, element 900 has an outer surface that extends above the surface of the left and right bars and thus is interpreted as being “above” the bars).
Mitchell ‘760 does not, however, disclose that the apparatus is “flexible” or that the middle portion is configured to allow a user of the system to move the left end in both a horizontal plane and a vertical plane; wherein the elongated bar is bendable to a second shape when a force is applied by the user and reforms to the original shape once the force is removed.
Mitchell ‘808 teaches an analogous foot abduction apparatus (foot abduction brace – para [0003]) interpreted as being “flexible” because the device includes an abduction bar that can be bent to hold the shoes in the desired degrees of abduction and dorsiflexion – para [0003]); the apparatus comprising:
A bar (abduction bar 26) comprising a left end (identified in the annotated figure below as the first end) and a right end (identified in the annotated figure below as the second end); the bar (26) having an original shape (inherent characteristic – interpreted as being the shape of bar 26 before it is bent to a desired degree of dorsiflexion and abduction as described in para [0013]);
a left plate (one of the pair of foot plates 12 configured to couple to a left shoe; para [0013] describes the pair of shoes 10 where each shoe 10 has a foot plate 12 molded to it; one for each of the user’s feet) selectively attachable to the left end (one of the foot plates 12 is attached to the left end of bar 26, identified in the annotated figure below as the “first end” for coupling of a shoe 10 for a user’s left foot); 
a right plate (one of the pair of foot plates 12 configured to couple to a right shoe; para [0013] describes the pair of shoes 10 where each shoe 10 has a foot plate 12 molded to it; one for each of the user’s feet) selectively attachable to the right end (one of the foot plates 12 is attached to the right end of bar 26, identified in the annotated figure below as the “second end” for coupling of a shoe 10 for a user’s right foot); 
the bar (26) having a first portion and a second portion (identified in the annotated figure below); and having a middle portion between and above the first portion and second portion (as identified in the annotated figure below);
wherein the middle portion is configured to allow a user of the system to move the left end in both a horizontal plane and a vertical plane relative to the right end (the material of abduction bar 26 allows the bar to be bent to change the degree of abduction or dorsiflexion –para [0013]; abduction requires movement of the foot back and forth medially to laterally which is interpreted as being the horizontal direction and dorsiflexion requires movement of the foot between flexed and pointed positions which is interpreted as being in the vertical direction);
wherein the bar (26) bendable to a second shape when a force is applied by the user (abduction bar 26 is formed of material that allows it to be bent into selected positions by a therapist or physician – para [0013]; it is inherent that force must be applied to bar 26 by the therapist/physician in order to bend it) and reforms to the original shape once the force is removed (abduction bar 26 is formed from an aluminum alloy or other suitable metal or composite material that has properties which allow it to be bent into selected positions and retain “in its memory” the degree to which the bar is bent – para [0013] - thus it is capable of reforming to the original shape retained in its memory).

ANNOTATED FIG 3 of Mitchell (US 2010/0069808)

    PNG
    media_image1.png
    406
    886
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the middle portion of the Mitchell ‘760 device for the middle portion in the Mitchell ‘808 device in order to allow a user to move the left end in both a horizontal plane and a vertical plane relative to the right end; wherein the bar is bendable to a second shape when a force is applied by the user of the system and reforms to the original shape once the force is removed, as in Mitchell ‘808, in order to allow for customization of the degree of abduction and dorsiflexion in the device to meet the specific treatment needs of a given patient. Furthermore, it also would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the abduction bar in the device of Mitchell ‘760 to be flexible like the abduction bar in Mitchell ‘808 so that the abduction bar can be bent to customize and then hold the shoes in the desired degrees of abduction and dorsiflexion (para [0003; 0013]) for individualized treatment.
With respect to claim 18, Mitchell ‘760 in view of Mitchell ‘808 discloses the invention substantially as claimed (see rejection of claim 17) and Mitchell ‘760 also discloses that the left plate (cap 1400 on the left side of assembly 1000) is attached to the left shoe receiving member (member 700; element 1400 is attached to element 700 via screws which pass through openings 1410 in element 1400 and openings 710 in element 700 to thereby couple the elements as shown in figure 14); the right plate (cap 1400 on the right side of assembly 1000) is attached to the right shoe receiving member (member 700; element 1400 is attached to element 700 via screws which pass through openings 1410 in element 1400 and openings 710 in element 700 to thereby couple the elements as shown in figure 14).
With respect to claim 19, Mitchell ‘760 in view of Mitchell ‘808 discloses the invention substantially as claimed (see rejection of claim 18) and Mitchell ‘760 also discloses a shoe comprising a boot (footwear 100 is configured as a boot as shown in figure 1), the boot (100) made of a pliable material (footwear 100 has a sole 104 formed of plastic material such as flexible polymer – para [0054] which is interpreted as being “pliable” because, inherently, “flexible polymer” material is capable of being bent; and an insole 106 formed of molded polyurethane or rubber-like material that is “pliable enough” to permit it to conform to a user’s foot – para [0054]).
With respect to claim 20, Mitchell ‘760 in view of Mitchell ‘808 discloses the invention substantially as claimed (see rejection of claim 19) and Mitchell ‘760 also discloses that the shoe (100) further comprises a cover made of a pliable material wherein the cover is attached to the boot (footwear 100 has an upper part 102 that is attached to the sole 104 and insole 106 as shown in figure 1, wherein upper part 102 is formed of material such as leather, fabric, vinyl – para [0054] such materials are interpreted as being “pliable” because, inherently, they are capable of being bent and are flexible, not rigid); and the cover (102) comprises a plurality of adjustment straps configured to selectively strap in a foot of a user to the apparatus (straps extending from part 102 as best shown in figure 2; buckled as shown in figure 1 which would be the configuration used to “strap in” a foot during use).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10765549 (hereinafter the ‘549 patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present application and claim 1 of US Patent No. 10765549 differ in that the patented claims include more elements than the claims in the present application and, therefore, are more narrow and specific. Thus, claim 1 of the ‘549 Patent is in effect a “species” of the broader, “generic” invention recited in claim 1 of the present application. It has been held that a generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, claim 1 of the present application is anticipated by claim 1 of the ‘549 patent and, therefore, is not patentably distinct from claim 1 of the ‘549 patent.
All of the limitations of claims 2-8 can be found in claims 2-8 of the ‘549 Patent. 
Claims 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of U.S. Patent No. 10765549 (hereinafter the ‘549 patent) in view of Mitchell (US2007/0142760) (hereinafter “Mitchell ‘760”).
In particular, all the limitations of claim 9 of the present application are found in claim 9 of the ‘549 Patent, except that there is no disclosure of the right plate being selectively attachable to the second end at a specific angle to treat the ailment of clubfoot.
Mitchell ‘760, however, teaches a foot abduction apparatus (foot and ankle abduction orthosis shown in figure 16) comprising a right plate (angular adjustment guide cap 1400; positioned to engage the right side of the splint assembly 1000 shown in figure 16) selectively attachable to the second end (the angular adjustment mechanism on the right side is assembled in the same manner as the one on the left side which is detailed in figure 14 and described in para [0067] lines 12-17; para [0071]; shown aligned for engagement in figure 16; interpreted as being “selectively attachable” because element 1400 is not permanently affixed to element 1022 but instead is held in position between elements 1400 and 700 by cooperation of a groove penetrating portion 1402 that fits into one of grooves 712) at a specific angle to treat the ailment of club foot (element 1400 is an “angular adjustment guide cap” and therefore is interpreted as being positioned at an angle relative to assembly 1000). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the right plate on the device of the ‘549 patent so that it is selectively attachable at a specific angle to treat the ailment of clubfoot as taught by Mitchell ‘760 in order to permit customization to best suit the specific treatment needs of a given user.
All of the limitations of claims 10-16 can be found in claims 10-16 of the ‘549 Patent. 
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No. 10765549 (hereinafter the ‘549 patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the present application and claim 17 of US Patent No. 10765549 differ in that the patented claims include more elements than the claims in the present application and, therefore, are more narrow and specific. Thus, claim 17 of the ‘549 Patent is in effect a “species” of the broader, “generic” invention recited in claim 17 of the present application. It has been held that a generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, claim 17 of the present application is anticipated by claim 17 of the ‘549 patent and, therefore, is not patentably distinct from claim 17 of the ‘549 patent.
All of the limitations of claims 18-20 can be found in claims 18-20 of the ‘549 Patent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786